Title: From John Adams to Timothy Pickering, 1 August 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy August 1. 1799

I have recd your favour of the 24th of July, inclosing an Aurora of July 24th imbued with rather more impudence than is common to that Paper.
Is there any Thing evil in the Regions of Actuality or Possibility, that the Aurora has not suggested of me? You may depend upon it, I disdain to Attempt a vindication of myself against any of the Lies of the Aurora as much as any man concerned in the Administration of the Affairs of the United States.
If Mr. Rawle does not think this paper Libellous he is not fit for his office, and if he does not prosecute it, he will not do his Duty.
The matchless Effrontery of this Duane merits the Execution of the Alien Law. I am very willing to try its Strength upon him.

J. Adams